AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Pagel of!/~-·-



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November 1, 1987)


                       Santos Flores-Emigdio                                 Case Number: 3:19-mj-23129

                                                                            Richard J
                                                                            Defendant's Atta ney


REGISTRATION NO. 87935298

THE DEFENDANT:                                                                                            AUG 0. 5 2019
 12$1 pleaded guilty to count(s) _1':___.'::of~c~-o~m~_!'_Pl~ai~·n:':.t_ _ _ _ _ _ _ _ _ -+---j;)j~ffi~;:-s:;·
                                                                                                         i~if-~~~-cZ~~m----,-l-
 •
                                                                                                                       0


      was found guilty to count(s)                                            SOUTMEt,'N Dl$lF1i6r 01" CALIPOFINIA
                                                                                                            -~
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count( s)
                                                                         -------------------
•     Count(s)
                  - - - - - ~ - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ;~ TIME SERVED                              • ________ days
 12$1 Assessment: $10 WAIVED         IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of nfillle, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, August 5, 2019
                                                                          Date of Imposition of Sentence

                   /.Je:1:1:f
          cf__;7~·==Zf~~-~--_ ___
Received __
             DUSM
                                                                          nld:ii~ocK
                                                                          UNITED STATE_S MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                        3:19-mj-23129
